ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-159, concluding that KENNETH L. JOHNATHAN, JR., of NEPTUNE TOWNSHIP, who was admitted to the *4bar of this State in 1985, should be reprimanded for violating RPC 1.3 (lack of diligence) and RPC 1.4(a) (failure to communicate with client), and good cause appearing;
It is ORDERED that KENNETH L. JOHNATHAN, JR., is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.